05/05/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0239


                                        DA 20-0239

                                                                        FILED
 STATE OF MONTANA,
                                                                          MAY 0 5 2020
              Plaintiff and Appellee,                                  Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana

        v.                                                            ORDER

 THOMAS FRENCH,

              Defendant and Appellant.



       Thomas French has filed a request for an out-of-time appeal stating that he requested
his counsel to file an appeal on his behalf and that his attorney failed to do so. French adds,
that upon further research, he has found that "the Alford plea taken in this case has an
express statutory prohibition . .., so the plea must be withdrawn." French does not state
what the offense was.
       French has not provided a verified petition or any supporting documentation. M.R.
App. P. 4(6) provides that this Court may grant an out-of-time appeal "Mil the infrequent
harsh case and under extraordinary circumstances amount to a gross miscarriage of
justicell" M. R. App. P. 4(6) also states that: "An out-of-time appeal must be requested
by verified petition supported by affidavits, records, and other evidence establishing the
existence of the extraordinary circumstances claimed." French has not done so. He has
not included a copy ofany criminaljudgment or any further information to assist this Court
in considering his petition for out-of-time appeal. Denial of his petition will not impose a
gross miscarriage ofjustice.
       French may be able to file a motion to withdraw his guilty plea in the sentencing
court. Therefore,
      IT IS ORDERED that French's Petition for an Out-of-Time Appeal is DENIED.
      The Clerk is also directed to provide a copy of this Order to counsel of record and
to Thomas French personally.
                  ,
      DATED this        "day of May,2020.




                                                 (4%



                                          2